In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                  (Filed: December 15, 2016)

* * * * * * * * * * * * * *                    *       UNPUBLISHED
ADAM JACK KINDER,                              *
                                               *       No. 15-1212V
               Petitioner,                     *
                                               *
v.                                             *       Chief Special Master Dorsey
                                               *
SECRETARY OF HEALTH                            *       Reasonable Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                            *       Reduction for Travel Time; Reduction
                                               *       of Paralegal Rate.
               Respondent.                     *
                                               *
* * * * * * * * * * * * * *
William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, PC, Memphis, TN, for
petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

               DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On October 16, 2015, Adam Jack Kinder (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program 2 alleging that the influenza vaccine he received on
October 3, 2014, caused him to develop optic neuritis. Petition at 1. On August 9, 2016, the
undersigned issued a decision based on the parties’ stipulation. Decision dated August 9, 2016
(ECF No. 32).




1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                   1
   I.      Background

        On August 31, 2016, petitioner filed a motion for attorneys’ fees and costs for his
counsel, Black McLaren Jones Ryland & Griffee, P.C., of Memphis, Tennessee (“the McLaren
firm”). Petitioner’s Application (“Pet’r’s App.”) dated August 31, 2016 (ECF No. 36).
Petitioner requests attorneys’ fees in the amount of $33,374.50 and costs in the amount of
$11,823.59, for a total award of $45,198.09. Pet’r’s App. at 1. In compliance with General
Order #9, petitioner stated that he incurred no costs in pursuit of this litigation. Pet’r’s App., Ex.
3 at 1.

       On September 15, 2016, respondent filed a response to petitioner’s motion for attorneys’
fees and costs. Respondent’s Response (“Resp’s Resp.”) dated September 15, 2016 (ECF No.
38). Respondent disputed that petitioner’s counsel should be compensated at forum rates and
“propose[d] that a reasonable overall amount for attorneys’ fees and costs in the present case
would fall in the range of $24,500.00 to $30,000.00.” Id. at 1, 13.

        On September 23, 2016, petitioner filed a reply. Reply dated September 23, 2016 (ECF
No. 39). Petitioner disputed respondent’s contention regarding local versus forum rates and
further argued that respondent’s proposed range for fees in this case is arbitrary. Id. Petitioner
also submitted supplemental billing records reflecting additional fees and costs in the amount of
$746.12 for preparing petitioner’s fee application, bringing the total requested amount of
attorneys’ fees and costs to $45,944.21. Pet’r’s Reply, Ex. 2 at 1-2.

    This matter is now ripe for adjudication. For the following reasons, the undersigned
GRANTS petitioner’s application for attorneys’ fees and costs and awards a total of $43,990.21.

   II.     Discussion

        On November 4, 2016, the undersigned issued a reasoned decision in Henry v. HHS, No.
15-545V, 2016 WL 7189925 (Fed. Cl. Spec. Mstr. Nov. 4, 2016), addressing the parties’
respective arguments regarding the appropriateness of forum versus local hourly rates for the
McLaren firm. The undersigned concluded that petitioner’s counsel should be compensated at
forum rates, which are consistent with the rates requested in the instant application. However,
the undersigned reduced the hourly rates billed for attorney travel time and for work performed
by law clerks and paralegals in 2016. The undersigned adopts the reasoning in the Henry
decision for the instant analysis.

       The undersigned has reviewed the billing records submitted with petitioner’s request. In
the undersigned’s experience, the request appears reasonable, and the undersigned finds no cause
to reduce the requested hours or costs. However, consistent with Henry, the undersigned reduces
the award to reflect a rate reduction for travel time and 2016 paralegal rates.

        In June 2016, Mr. Cochran billed a total of 10.6 hours for travel time, amounting to
billing of $3,763.00. Pet’r’s App., Ex. 2, at 9-10. Notwithstanding the fact that Mr. Cochran was
noted to be working on case review en route, the undersigned reduces these hours by 50 percent.
See, e.g., Hocraffer v. HHS, No. 99-533V, 2011 WL 3705153, at *24 (noting that “Special

                                                  2
masters consistently award compensation for travel time at 50 percent of the billing rate in the
Vaccine Program.”). This results in a reduction of $1,881.50.

        The undersigned also notes that the instant application for fees and costs states that
petitioner requests $140.00 per hour for paralegal work performed in 2016. See Pet’r’s App. at
9. However, billing records reflect that the firm was actually billing $150.00 per hour for
paralegal work in 2016. See Pet’r’s App., Ex. 2 at 6. Petitioner billed 14.5 total hours of
paralegal time in 2016 at a rate of $150.00 per hour, for a total of $2,175.00. The undersigned
will compensate petitioner’s 2016 paralegal work at a rate of $145.00 per hour, thus reducing the
total amount of fees and costs by $72.50. See Pet’r’s App. at 24; Pet’r’s Reply, Ex. 2 at 1.

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
$11,823.59 in attorneys’ costs. See Pet’r’s App., Ex. 2; Pet’r’s Reply, Ex. 2. The requested
attorneys’ costs include filing fees, medical record fees, postage, photocopies, travel expenses,
and expert witness fees. In accordance with General Order #9, petitioner states that she did not
incur personal costs in pursuit of the claim. See Pet’r’s App., Ex. 3, at 1. The undersigned finds
the requested attorneys’ costs to be reasonable and will pay them in full.

    III.      Conclusion

       Based on all of the above, the undersigned finds that petitioner’s counsel is entitled to
reasonable attorneys’ fees and costs as follows:

           Requested attorneys’ fees:                                               $34,120.62
           Less 50 percent reduction for travel time:                               - $1,881.50
           Less 2016 paralegal rate reduction:                                         - $72.50
           Adjusted total:                                                          $32,166.62

           Costs:                                                                   $11,823.59

           Total Attorneys’ Fees and Costs Awarded:                                 $43,990.21

        Accordingly, the undersigned awards a lump sum of $43,990.21, representing
reimbursement for attorneys’ fees and costs, in the form of a check payable jointly to
petitioner and petitioner’s counsel, Black McLaren Jones Ryland & Griffee, P.C.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision. 3




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                    3
IT IS SO ORDERED.

                        /s/ Nora Beth Dorsey
                        Nora Beth Dorsey
                        Chief Special Master




                    4